DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a T-DNA binary vector comprising a chimeric T-DNA region, classified in C12N 15/8203.
II. Claims 9-14, drawn to a plant expression system for cell-to-cell movement of a transgene comprising a begomovirus movement protein, classified in C12N 15/8251.
III. Claims 15-20, drawn to a plant expression system for movement of a transgene comprising a begomovirus movement protein and a begomovirus nuclear shuttle protein, classified in C12N 15/8258.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Group I is directed to a T-DNA binary vector system, whereas Group II and III are directed to cell-to-cell movement of a transgene. Group I is silent with respect to . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As described above, the invention has been shown in the art as a separate subject for inventive effort and also a separate field of search. These inventions would require different key word searches using divergent patent and non-patent literature databases. The subject matter of the present invention ranges from viral cloning to plant cell-to-cell transformation. The different inventions have different class/subclasses which demonstrates they have a different status under the Cooperative Patent classification system, and therefore, they would require different searches. These are divergent searches and would likely raise different non-prior art issues under 35 USC 112, first paragraph. The different searches further require subsequent in-depth analysis of unrelated prior art literature, placing a serious burden on the Office in terms of both search and examination. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Hua Chen on 9/24/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Status
	Claims 1-20 are pending. 
	Claims 9-20 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 1-8 are examined in the following Office action. 

Claim Objections
	Claim 5 recites the “intronless form of the gene terminator from tobacco extension (Ext 3’), wherein the Ext 3’ is downstream of the” transgene. This appears to be a typographical error, where extension should recite “extensin”. 
	Appropriate correction is required. 

Specification
	The specification is objected to for its recitation of “extension” when ---extensin--- is meant. See, for example, page 13. See also page 15. 

Drawings
	The Examiner notes Applicant’s petition dated 10/16/2020 to have color drawings submitted in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamos, Andy (Doctoral Dissertation on Optimization of a Viral System to Produce Vaccines and other Biophrmaceuticals in plants, Dec. 2017).
The claims are directed to a T-DNA binary vector comprises a first long intergenic region (LIR) from bean yellow dwarf virus (BeYDV), a second LIR from BeYDV, and a third LIR from BeYDV, wherein a first replicon comprises a BDMV movement protein separated from a BDMV nuclear shuttle protein by a first short intergenic region, wherein the first replicon is between the first and second LIRs, wherein a second replicon is an expression cassette encoding a transgene between the second and third LIRs. The claims also require that the second replicon comprises a short intergenic region from BeYDV and a fourth sequence encoding Rep/RepA from BeYDV, wherein the second short intergenic region separates the transgene and Rep/RepA sequences and wherein the sequence encoding Rep/RepA is downstream of the transgene. 
	The claims require that the second replicon further comprises a 5’ UTR from TMV, wherein the TMV 5’ is upstream of the transgene. The claims require a terminator from tobacco extensin (Ext 3’), wherein the Ext 3’ is downstream of the transgene. 
	The claims require that the TATA box of at least one of the first, the second or third LIR is mutated and comprises the nucleic acid sequence TATAAG. 

	Diamos teaches a chimeric T-DNA binary vector, said vector comprising a BDMV MP and NSP. See page 207. Diamos teaches that the T-DNA binary vector comprises these elements in the following order: a first LIR fused to a BDMV MP, a first SIR, a BDMV NSP, a second LIR-5’UTR from TMV, a transgene encoding GFP, the intronless tobacco extensin terminator (Ext 3’), a second SIR, a nucleotide sequence encoding rep/repA, and a third LIR. See page 207. Diamos teaches that by mutating the first LIR-v-sense tata box from TATAAA to TATAAG decreased promoter activity by 50% without impacting replication. 
Diamos teaches that Nicotiana benthamiana leaves were agroinfiltrated to express GFP. See page 205. Diamos teaches OD600 values of 0.2. See page 207. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamos, Andy (Doctoral Dissertation on Optimization of a Viral System to Produce Vaccines and Other Biophrmaceuticals in plants, Dec. 2017.) as applied to claims 1-6 and 8 above, and further in view of Duvick et al (US 7026123) and Stewart et al (JBC, 2006, 281(32): 22665-22673).
	The claim is directed to the first replicon further comprising a truncated pinII terminator downstream of the second sequence (i.e. adjacent to the transgene), wherein the first LIR from BeYDV is a v-sense LIR comprising a mutated TATA box having the sequence TATAAC, wherein the second LIR from BeYDV is a c-sense LIR and is upstream of the first sequence encoding the begomovirus movement protein. 
	Diamos teaches that PinII linked to the 3’ end of the NSP led to positive activity. See Table 1 on page 204. 
	Diamos teaches that MP and NSP produced leaf chlorosis when expressed from a strong promoter. See page 200, first full paragraph. 
	Diamos teaches that the MP is driven by a c-sense LIR promoter. See page 204, table 1. 
	Diamos is silent with respect to whether the PinII terminator is truncated. Diamos does not teach a mutated v-sense first LIR comprising TATAAC. 
	Duvick teaches a truncated PinII terminator. See col. 19, lines 59-64. 

	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize any terminator, including a truncated PinII terminator taught by Duvick because the substitution of one terminator for another terminator is the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. Furthermore, Diamos specifically directs one of ordinary skill in the art to the PinII terminator and teaches using other truncated promoters, including the intronless extensin promoter from tobacco. See pages 181 and 205. Furthermore, one of ordinary skill in the art would have been motivated to modify the first LIR TATA-box in a manner that reduces expression because Diamos teaches that it is desirable to precisely control the levels of MP and NSP and because high levels of MP led to leaf chlorosis and necrotic lesions. Using a weaker promoter, however, alleviated these symptoms. See page 200. Thus, similar to the TATA-box modification to reduce gene expression using TATAAG, it would have been prima facie obvious to utilize another modification that also reduces activity of the promoter, i.e. the TATAAC sequence taught by Stewart. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques known to those of ordinary skill in the art. Furthermore, Diamos is explicit with respect to the benefit of reduced expression, particular in replicon 1. Thus, reducing expression would have been reasonably expected to improve activity and recombinant protein production in the chimeric T-DNA.  

Conclusion


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662